Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

  ELLIOT HICKEY, individually and on behalf
  of all others similarly situated,
                                                     Case No. 0:19-CV-61783-UNGARO/HUNT
                 Plaintiffs,

  vs.

  STRALEY & OTTO, P.A.,

                 Defendant
                                                 /

        MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT AND
                    INCORPORATED MEMORANDUM OF LAW

          Defendant, STRALEY & OTTO, P.A. (“Defendant”), by and through undersigned

  counsel, and pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby files its Motion to

  Dismiss First Amended Class Action Complaint and Incorporated Memorandum of Law, and

  states as follows:

                                       INTRODUCTION

          Rather than respond to Defendant’s initial Motion to Dismiss Complaint (the “Initial

  Motion to Dismiss”) filed on August 15, 2019 [DE 11], Plaintiff, ELLIOT HICKEY, on behalf

  of himself and a putative class, filed his First Amended Class Action Complaint (the “Amended

  Complaint”) on August 30, 2019 [DE 14], including two additional claims for alleged violations

  of 15 U.S.C. § 1692, et seq., the federal Fair Debt Collection Practices Act ("FDCPA"). While

  the Amended Complaint remedies some of the issues raised in the Initial Motion to Dismiss by

  eliminating misplaced references to subsections of Fla. Stat. § 559.55, et seq., the Florida

  Consumer Collection Practices Act (“FCCPA") and by dropping Count II of the Complaint




                                                                                 304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 2 of 11
                                                      Case No. 0:19-CV-61783-UNGARO/HUNT


  [DE 1], the Amended Complaint remains due for dismissal with prejudice for failure to state a

  cause of action.

         The Amended Complaint asserts three statutory claims against Defendant on behalf of

  plaintiff and a putative class pursuant to: (1) § 1692g(a) of the FDCPA, which is based primarily

  on a debt collection letter sent by Defendant on December 18, 2018 (the “Collection Letter”) that

  allegedly fails to include the required language under § 1692g(a)(5); (2) § 1692e(11) of the

  FDCPA, which is based on the same Collection Letter that allegedly fails to include the

  necessary disclosures to Plaintiff under § 1692e(11); and (3) § 1692g(b) of the FDCPA, again

  based on the same Collection Letter for allegedly wrongfully overshadowing due to the alleged

  violations of § 1692g(a)(5) and § 1692e(11) of the FDCPA. See Counts I-III of Amended

  Complaint [DE 14 ¶¶ 32-46].

         The Collection Letter includes the following language:

         In compliance with 15 U.S.C.S §1692(g)(a) the aforementioned attorney is
         attempting to collect a debt and any information obtained thereto will be
         used for that purpose. The above referenced Association is the creditor to
         whom the debt is owed. Unless you, the debtor, within thirty (30) days after
         receipt of this notice, dispute the validity of the aforementioned debt or any
         portion thereof, the aforementioned attorney will assume that said debt is
         valid. If you notify the aforementioned attorney in writing within the said
         thirty (30) day period that the aforesaid debt, or any portion thereof, is
         disputed, the aforementioned attorney shall obtain written verification of the
         said debt and mail same to you.

         Defendant moves to dismiss Plaintiff’s Amended Complaint for failure to state a cause of

  action upon which relief can be granted. As explained herein, Plaintiff has failed to state an

  actionable claim for violation of the FDCPA. Contrary to Plaintiff’s allegations, the exhibit to

  the Amended Complaint confirms Defendant’s compliance with the disclosure requirements

  under § 1692g(a)(5) and § 1692e(11) of the FDCPA. Accordingly, this Court should dismiss

  Plaintiff’s Amended Complaint with prejudice pursuant to Fed. R. Civ. Pro. 12(b)(6).


                                                 2
                                                                                   304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 3 of 11
                                                           Case No. 0:19-CV-61783-UNGARO/HUNT


                                       MEMORANDUM OF LAW

  I. Standard for Motion to Dismiss

            In a complaint a plaintiff must plead “(1) a short and plain statement of the grounds for

  the court's jurisdiction . . . [and] (2) a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a). A plaintiff is obligated to provide the

  “grounds” of her “entitle[ment] to relief” in order to survive a Rule 12(b)(6) motion to dismiss.

  Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007). This requires more than labels

  and conclusions, and a formulaic recitation of the elements of a cause of action. Id. The “factual

  allegations must be enough to raise a right to relief above the speculative level, on the

  assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id.

            The Twombly/Iqbal standard requires a pleading to contain sufficient factual allegations

  to show a “plausible” claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949

  (2009).     Twombly/Iqbal “teaches that a defendant should not be forced to undergo costly

  discovery unless the complaint contains enough detail to indicate that the plaintiff has a

  substantial case.” Id. In determining “plausibility”, the court may disregard conclusory

  allegations even if they are alleged in the form of factual allegations. Twombly, 127 S. Ct. at

  1950 (“although for the purposes of a motion to dismiss we must take all of the factual

  allegations in the complaint as true, we ‘are not bound to accept as true a legal conclusion

  couched as a factual allegation’”). This Court must decide whether the factual allegations in the

  specific context of the case, if assumed to be true, allege a plausible claim:

            A claim has facial plausibility when the plaintiff pleads factual content that allows
            the court to draw the reasonable inference that the defendant is liable for the
            misconduct alleged. The plausibility standard is not akin to a probability
            requirement, but it asks for more than a sheer possibility that a defendant has
            acted unlawfully. Where a complaint pleads facts that are merely consistent with a
            defendant’s liability, it stops short of the line between possibility and plausibility
            of entitlement to relief.

                                                      3
                                                                                         304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 4 of 11
                                                       Case No. 0:19-CV-61783-UNGARO/HUNT


  Id. at 1949. “In assessing plausibility, courts also must consider the exhibits attached to a

  complaint, and—when contradictions arise between conclusory allegations and clear exhibits—

  the exhibits control.” Garrison v. Caliber Home Loans, Inc., 233 F. Supp. 3d 1282, 1287 (M.D.

  Fla. 2017)(citing Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007)); see also

  Eiras v. State Dep't of Bus. & Prof'l Reg. Div. of Alcoholic Bevs. & Tobacco, 239 F. Supp. 3d

  1331, 1342 (M.D. Fla. 2017).

  II. Plaintiff’s FDCPA claims Should be Dismissed Pursuant to Rule 12(b)(6) Because the
  Debt Collection Letter Complies with § 1692g(a), § 1692e(11) and § 1692g(b) of the FDCPA

         Plaintiff and the putative class member’s statutory claims pursuant to § 1692g(a), §

  1692e(11) and § 1692g(b) of the FDCPA concerning the content of the subject collection letter

  fail as a matter of law. As explained herein, the Collection Letter complies with § 1692g(a) of

  the FDCPA because the statement required under § 1692g(a)(5) is only applicable “if different

  from the current creditor.” Second, the Collection Letter complies with § 1692e(11) of the

  FDCPA because the statutory requirement “to disclose in subsequent communications that the

  communication is from a debt collector” does not apply to initial communications, which is the

  only communication at issue here. Lastly, as the Collection Letter does not violate § 1692g(a) of

  the FDCPA, Plaintiff’s claim under § 1692g(b) based on said violation similarly fails as a matter

  of law. Ultimately, a plain review of the letter at issue demonstrates that Defendant did not — in

  any way — violate the FDCPA.

         Courts in the Eleventh Circuit use the ‘least sophisticated consumer’ standard when

  analyzing the disclosure requirements under the FDCPA. See Shimek v. Weissman, Nowack,

  Curry & Wilco, P.C., 323 F. Supp. 2d 1344, 1349 (N.D. Ga. 2003) aff'd, 374 F.3d 1011 (11th

  Cir. 2004) (citations omitted). As a general matter, language is overshadowing if it would make

  the least sophisticated consumer uncertain as to his or her rights. Id. “[T]he determination of


                                                  4
                                                                                     304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 5 of 11
                                                        Case No. 0:19-CV-61783-UNGARO/HUNT


  whether language overshadows the validation notice is a question of law.” Id. “However, the

  test has an objective component in that while protecting naive consumers, the standard also

  prevents liability for bizarre or idiosyncratic interpretations of collection notices by preserving a

  quotient of reasonableness.” McCray v. Deitsch, 343 F. Supp. 3d 1209, 1214 (M.D. Fla. October

  26, 2018) quoting Crawford v. LVNV Funding, LLC, 758 F. 3d 1254, 1259 (11th Cir. 2014). And

  it is presumed “that the consumer possesses a rudimentary amount of information about the

  world and a willingness to read the communication with some care.” Edstrom-Smith v. Kass

  Shuler, P.A., 680 F. App'x 813, 814 (11th Cir. 2017) (unpublished) (alterations removed)

  (internal quotations and citations omitted). An examination of the Collection Letter, the statute

  and the relevant case law on point supports dismissal of Plaintiff’s FDCPA claims.

         A.      The § 1692g(a)(5) statement is not required if the original creditor is the
                 current creditor.

         Under 15 U.S.C. § 1692g(a), a debt collector is required to communicate certain

  information in its initial letter to the debtor. Section 1692g creates certain requirements for

  mandatory disclosures within five days of the initial communication from a debt collector to a

  consumer and expressly states:

         Within five days after the initial communication with a consumer in connection
         with the collection of any debt, a debt collector shall, unless the following
         information is contained in the initial communication or the consumer has paid
         the debt, send the consumer a written notice containing--

         (1) the amount of the debt;

         (2) the name of the creditor to whom the debt is owed;

         (3) a statement that unless the consumer, within thirty days after receipt of the
         notice, disputes the validity of the debt, or any portion thereof, the debt will be
         assumed to be valid by the debt collector;

         (4) a statement that if the consumer notifies the debt collector in writing within
         the thirty-day period that the debt, or any portion thereof, is disputed, the debt
         collector will obtain verification of the debt or a copy of a judgment against the

                                                   5
                                                                                       304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 6 of 11
                                                       Case No. 0:19-CV-61783-UNGARO/HUNT


         consumer and a copy of such verification or judgment will be mailed to the
         consumer by the debt collector; and

         (5) a statement that, upon the consumer's written request within the thirty-day
         period, the debt collector will provide the consumer with the name and address of
         the original creditor, if different from the current creditor.

  15 U.S.C. 1692g(a).

         As mentioned above, § 1692g(a) of the FDCPA requires that certain information and

  rights be forwarded to the individual against whom collection activity has commenced. See 15

  U.S.C. § 1692g(a)(1) – (5). These items are often referred to collectively as the “validation

  notice,” and they must be communicated effectively. D’Addario v. Enhanced Recovery Co,

  LLC, 2011 WL 2881217, *2 (D. N.J. 2011). The validation notice must be in print sufficiently

  large to be read, and must be sufficiently prominent to be noticed. Wilson v. Quadramed Corp.,

  225 F.3d 350, 355 (3rd Cir. 2000). Importantly, the FDCPA does not prescribe any particular

  location on a collection letter where the validation notice must appear.         See 15 U.S.C. §

  1692g(a).

         Like in the initial Complaint, Plaintiff contends, in general, that the validation notice was

  not compliant “by failing to adequately inform the least sophisticated consumer of the rights he

  or she enjoys under § 1692g(a)(5) of the FDCPA in either the Collection Letter, or in a separate

  writing within five days thereof.” See ¶ 36, Amended Complaint [DE 14]. Although Plaintiff

  fails to allege the manner in which the validation notice was deficient, Plaintiff refers to §

  1692g(a)(5), which requires “a statement that, upon the consumer's written request within the

  thirty-day period, the debt collector will provide the consumer with the name and address of the

  original creditor, if different from the current creditor.” 15 U.S.C. § 1692g(a)(5) (emphasis

  added). Presumably, Plaintiff’s claim is based on the Collection Letter’s failure to offer to

  provide the name and address of Plaintiff’s original creditor. Importantly, however, Plaintiff


                                                  6
                                                                                      304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 7 of 11
                                                       Case No. 0:19-CV-61783-UNGARO/HUNT


  failed to consider or appreciate that the disclosure requirements under § 1692g(a)(5) are not

  required when the debt collector is acting on behalf of the original creditor. See Shimek, 323 F.

  Supp. 2d at 1348-49 (accepting the debt collector’s argument that a debt collector need not

  include the § 1692g(a)(5) language in its debt collection letter when the current creditor is the

  original creditor, as an offer to provide information about a non-existent original creditor would

  in itself be a violation of the FDCPA because it would mislead consumers). Defendant’s

  Collection Letter is akin to the letter that was found to be compliant in Shimek. See ¶ 16 & Ex.

  “A”, Amended Complaint [DE 14].

         Courts considering this issue have found no violation of the FDCPA when the collection

  letter includes the name of the creditor to whom the debt is owed. See Id.; see also Stojanovski v.

  Strobl & Manoogian, P.C., 783 F. Supp. 319, 324 (E.D. Mich. 1992)(finding that the failure to

  include language comporting with section 1962g(a)(5) does not constitute a violation of the

  FDCPA when there is no indication that the current creditor is not the original creditor). Further,

  the very exhibit attached to the Plaintiff’s Amended Complaint demonstrates compliance by

  including the name of the creditor (Environ Condominium I Association, Inc.) and by informing

  Plaintiff that “[t]he above referenced Association is the creditor to whom the debt is owed.” See

  ¶ 16 & Ex. “A”, Amended Complaint [DE 14]. The allegations and exhibit attached to the

  Amended Complaint do not suggest that the current creditor is not the original creditor, and

  therefore, Plaintiff fails to allege a violation of section 1692g(a) of the FDCPA. Accordingly,

  Count I should be dismissed with prejudice as a matter of law.

         B.      The Collection Letter contains the required disclosure under § 1692e(11) of
                 the FDCPA.

         Count II of Plaintiff’s Complaint should be dismissed because the Collection Letter

  Plaintiff complains of plainly complies with § 1692e(11). Section 1692e(11) prohibits:


                                                  7
                                                                                     304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 8 of 11
                                                         Case No. 0:19-CV-61783-UNGARO/HUNT


         The failure to disclose in the initial written communication with the consumer
         and, in addition, if the initial communication with the consumer is oral, in that
         initial oral communication, that the debt collector is attempting to collect a debt
         and that any information obtained will be used for that purpose, and the
         failure to disclose in subsequent communications that the communication is
         from a debt collector, except that this paragraph shall not apply to a formal
         pleading made in connection with a legal action.

         15 U.S.C. § 1692e(11) (emphasis added). The FDCPA provides bifurcated disclosure

  requirements for initial notices and subsequent notices. Lorandeau v. Capital Collection Serv.,

  2011 U.S. Dist. LEXIS 101994, *15 (E.D. Pa. Sept. 8, 2011). Initial communications must

  disclose “that the debt collector is attempting to collect a debt and that any information obtained

  will be used for that purpose.” Id. citing 15 U.S.C. § 1692e(11). Subsequent communications

  must disclose that “the communication is from a debt collector.” Id. citing 15 U.S.C. §

  1692e(11).

         Plaintiff does not allege that the Collection Letter was a “subsequent communication.”

  Instead, Plaintiff alleges that the Collection Letter is “the initial communication with Plaintiff in

  connection with the collection of the Consumer Debt.” See ¶ 18, Amended Complaint [DE 14].

  Plaintiff complains that the Collection letter fails to inform Plaintiff that it was a “debt collector”

  in violation of § 1692e(11) of the FDCPA. See ¶¶ 40-41, Amended Complaint [DE 14]. Plaintiff

  also complains that the Collection Letter fails to inform Plaintiff that it “is attempting to collect a

  debt and that any information obtained will be used for that purpose.” Id. As Plaintiff alleges that

  the Collection Letter is the initial communication with Plaintiff, there is no dispute that to

  comply with § 1692e(11), Defendant’s Collection Letter had to state that it “is attempting to

  collect a debt and that any information obtained will be used for that purpose.” Id. Contrary to

  Plaintiff’s allegations, the letter at issue does that explicitly. See ¶¶ 16 & Ex. “A”, Amended

  Complaint [DE 14]. Further, as confirmed with the authority on the issue, the requirement to



                                                    8
                                                                                        304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 9 of 11
                                                        Case No. 0:19-CV-61783-UNGARO/HUNT


  disclose that the communication is from a “debt collector” is not triggered until a “subsequent

  communication” is sent by the debt collector. Id. Accordingly, the Collection Letter complies

  with the requirements of § 1692e(11), and Count II should be dismissed with prejudice as a

  matter of law.

         C.        The Collection Letter does not wrongfully overshadow because the language
                   contained in the Collection Letter is consistent with the validation notice
                   requirements under the FDCPA.

         Section 1692g(b) of the FDCPA provides that “[a]ny collection activities and

  communication during the 30-day period may not overshadow or be inconsistent with the

  disclosure of the consumer’s right to dispute the debt or request the name and address of the

  original creditor.” See ¶ 44, Amended Complaint [DE 14]. Plaintiff alleges that “the Collection

  Letter was the first and only communication Defendant mailed to Plaintiff within the applicable

  30-day window.” Id. at ¶ 45. As such, the only communication at issue is the Collection Letter.

         The court evaluates whether overshadowing or contradiction occurred under the “least

  sophisticated consumer” standard and looks at whether the debt collector's language and tactics

  are being employed to mislead the least sophisticated recipients of its debt collection letters. See

  Leblanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-94 (11th Cir. 2010). As stated supra,

  Plaintiff’s 1692g(a)(5) claim fails as a matter of law because the Collection Letter satisfies the

  disclosure requirements under the FDCPA. As such, Plaintiff’s attempt to rely on the alleged

  violation of § 1692g(a)(5) to assert that the Collection Letter violates § 1692g(b) fails for the

  same reason. Moreover, as the validation notice is compliant, not even the least sophisticated

  consumer would have been misled by the Collection Letter. See ¶¶ 16 & Ex. “A”, Amended

  Complaint [DE 14]. Instead, as stated supra, courts have reasoned that inclusion of the

  § 1692g(a)(5) language in a debt collection letter when the original creditor is the current



                                                   9
                                                                                      304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 10 of 11
                                                      Case No. 0:19-CV-61783-UNGARO/HUNT


  creditor, could actually mislead consumers and would in itself be a violation of the FDCPA. See

  Shimek, 323 F. Supp. 2d at 1348-49.          In sum, Plaintiff’s interpretation is bizarre and

  idiosyncratic, and his Amended Complaint should be dismissed with prejudice.

                                          CONCLUSION

         Plaintiff’s FDCPA claims fail because Defendant’s debt collection letter at issue does not

  violate § 1692g(a) or § 1692e(11). Instead, the Collection Letter includes all of the necessary

  disclosures required under the FDCPA. For the same reasons, Plaintiff’s FDCPA claim, based on

  an alleged violation of § 1692g(a), fails. Based on the foregoing, this Court should dismiss

  Plaintiff’s Amended Complaint, in its entirety, with prejudice since there are no facts Plaintiff

  could allege to support a violation of the FDCPA.

         WHEREFORE, Defendant, STRALEY & OTTO, P.A., requests this Court enter an order

  dismissing Plaintiff’s Amended Complaint with prejudice, and award any other appropriate relief

  in Defendant’s favor.

                                                  s/ Barbara Fernandez
                                                  Barbara Fernandez
                                                  Florida Bar No. 0493767
                                                  bfernandez@hinshawlaw.com
                                                  Peter A. Hernandez
                                                  Florida Bar No. 64309
                                                  pahernandez@hinshawlaw.com
                                                  HINSHAW & CULBERTSON LLP
                                                  2525 Ponce de Leon Blvd.
                                                  4th Floor
                                                  Coral Gables, FL 33134
                                                  Telephone: 305-358-7747
                                                  Facsimile: 305-577-1063
                                                  Attorneys for Defendant STRALEY & OTTO,
                                                  P.A.




                                                 10
                                                                                   304299867v1 1022810
Case 0:19-cv-61783-UU Document 16 Entered on FLSD Docket 09/13/2019 Page 11 of 11
                                                      Case No. 0:19-CV-61783-UNGARO/HUNT


                                    CERTIFICATE OF SERVICE

         I hereby certify that on September 13, 2019, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

  the following:

  Thomas J. Patti. Esq.
  Law Offices of Jibrael S. Hindi
  110 S.E. 6th Street
  17th Floor
  Ft. Lauderdale, FL 33301
  Tel: 954-907-1136
  Fax: 954-529-9540
  Email: tom@jibraellaw.com;
  Jibrael@jibraellaw.com
  Attorneys for Plaintiffs

                                                  s/ Barbara Fernandez
                                                  Barbara Fernandez
                                                  Florida Bar No. 0493767
                                                  bfernandez@hinshawlaw.com
                                                  Peter A. Hernandez
                                                  Florida Bar No. 64309
                                                  pahernandez@hinshawlaw.com
                                                  HINSHAW & CULBERTSON LLP
                                                  2525 Ponce de Leon Blvd.
                                                  4th Floor
                                                  Coral Gables, FL 33134
                                                  Telephone: 305-358-7747
                                                  Facsimile: 305-577-1063
                                                  Attorneys for Defendant STRALEY & OTTO,
                                                  P.A.




                                                 11
                                                                                   304299867v1 1022810
